JS 44 (Rev. 09/19)

Case 2:19-cv-O6033adySG]L @oQGWER SHEET 12/20/19 Page 1 of 37

The JS 44 civil cover sheet and the information contained herein ncither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Anat Madar
2010 Terwood Road, Huntingdon Valley, PA 19006

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Andrew L. Miller, Esquire
15 St. Asaph's Road, Bala Cynwyd, PA 19004

Philadelphia

DEFENDANTS

City of Philadelphi
One Parkway Buil

NOTE:

Attorneys (if Known)

Jonathan Cooper,

 

County of Residence of First Listed Defendant

a
ding, 14th Floor

Philadelphia

(IN U.S. PLAINTIFF CASES ONLY)

Esquire

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

1515 Arch Street, 14th Floor, Philadelphia, PA 19102

 

IL. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

O 1 U.S. Government 2&3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State m1 0 1 Incorporated or Principal Place o4 a4
of Business In This State
2 U.S. Government 0 4 Diversity Citizen of Another State O 2 ©G 2. Incorporated and Principal Place aos o5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 0 3 OG 3- Foreign Nation 06 O86
Foreign Country
IV. NATURE OF SUIT (Place an "Xx" in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS — FORFEITURE PENALTY BANKRUPTCY ——StniER STATUTES —] TES
O 110 Insurance PERSONAL INJURY PERSONAL INJURY 0 625 Drug Related Seizure C422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
CF 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical E G O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY SOCIAL SE © 480 Consumer Credit

© 350 Motor Vehicle
1 355 Motor Vehicle

0 370 Other Fraud
0 371 Truth in Lending

of Veteran’s Benefits
160 Stockholders’ Suits

O000 Q

 

190 Other Contract Product Liability © 380 Other Personal

195 Contract Product Liability | 360 Other Personal Property Damage

196 Franchise Injury G 385 Property Damage

© 362 Personal Injury - Product Liability
Medical Malpractice

[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation {XK 440 Other Civil Rights Habeas Corpus:
© 220 Foreclosure 6 441 Voting 463 Alien Detainee

O 230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate

0 240 Torts to Land 0 443 Housing/ Sentence
O 245 Tort Product Liability Accommodations © 530 General
290 All Other Real Property © 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
0 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other 0 550 Civil Rights

0 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of

Confinement

 

 

 

O 710 Fair Labor Standards
Act

1 720 Labor/Management
Relations

© 740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

0 791 Employce Retirement
Income Security Act

IMMIGRATION

 

 

© 462 Naturalization Application
CG 465 Other Immigration
Actions

0 861 HIA (1395ff)

O 862 Black Lung (923)

CG 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

G 865 RSI (405(g))

FEDERAL TAX SUITS

O 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

(15 USC 1681 or 1692)

0 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

O 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actions

O 891 Agricultural Acts

0 893 Environmental Matters

0) 895 Freedom of Information
Act

1 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 2K2 Removed from O 3° Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are fi
42 U.S.C, Section 1983

Brief description of cause:

Equal Rights Protection

VI. CAUSE OF ACTION

 

ling (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

VII. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: OYes No
VIII. RELATED CASE(S) ( ,
‘See instructions):
IF ANY “eee JUDGE DOCKET NUMBER
DATE |. 4 ee RECORD
ol AN — Cp—
FOR OFFICE USE Y { - =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

he
Case 2:19-cv-06033-MSG_ Document1 Filed 12/20/19 Page 2 of 37
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Anat_Madar, 2010 Terwood Road, Huntingdon Valley, PA 19006
Address of Defendant: City of Philadelphia Law Department, 1515 Arch Street, 14th Floor, Philadelphia, PA _

 

 

Place of Accident, Incident or Transaction: Philadelphia, PA

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending orwithin one year Yes [ | No| |
previously terminated action in this court?

2. Does this case involve the same issue of fact or growout of the same transaction as a prior suit Yes [ | No| A
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No| «|
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro secivil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [J is/ [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
pate: 12/20/2019 ECE. 316374

A Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

8. Habeas Corpus
9. Securities Act(s) Cases

Products Liability — Asbestos
All other Diversity Cases

B.
1. Indemnity Contract, Marine Contract, and All Other Contracts oO 1 Insurance Contract and Other Contracts
2. FELA [1] 2. Airplane Personal Injury
3. Jones Act-Personal Injury [] 3. Assault, Defamation
4. Antitrust 4. Marine Personal Injury
5. Patent 5. Motor Vehicle Personal Injury
6. Labor-Management Relations 6. Other Personal Injury (Please specify):
7. Civil Rights 7. Products Liability
oO 8
CL] 9

 

DOODONOOOOOO *

10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify):

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law /' Pro Se Plaintiff Attorney LD. # (ifapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 3 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Anat Madar
2010 Terwood Road
Huntingdon Valley, PA 19006

vs.

City of Philadelphia

c/o City of Philadelphia Law Department :

1515 Arch Street, 17 Floor
Philadelphia, PA 19102

and
Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107

and
David Perri
Commissioner of the Department of
Licenses and Inspections
1401 John F. Kennedy Boulevard
11 Floor
Philadelphia, PA 19102

COURT OF COMMON PLEAS

PHILADELPHIA COUNTY

November Term 2019
No.: 003525

 

CERTIFICATE OF SERVICE

CASE MANAGEMENT TRACK DESIGNATION FORM

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff shall complete a
Case Management Track Designation Form in all civil cases at the time of filing the complaint and serve a copy on all
defendants. (See § 1:03 of the plan set forth on the reverse side of this form.) In the event that a defendant does not agree with
the plaintiff regarding said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a case management track designation form specifying the track to which that defendant

believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. §2241through § 2255. ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration -- Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos -- Cases involving claims for personal injury or property damage from

exposure to asbestos.

(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

management cases.)
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 4 of 37

 

 

(f) Standard Management -- Cases that do not fall into any one of the other tracks. (X)
12 / / f 4 Defendants _
Date nathan Cogpér, Esq. Attorney for
(215) 683-5448 5 683-5397 Jonathan.Cooper@phila.gov
Telephone FAX Number E-mail Address

(Civ. 660) 10/02
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 5 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Anat Madar
2010 Terwood Road
Huntingdon Valley, PA 19006

vs.

City of Philadelphia
clo City of Philadelphia Law Department
1515 Arch Street, 17‘ Floor
Philadelphia, PA 19102

and
Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107

and
David Perri
Commissioner of the Department of
Licenses and Inspections
1401 John F. Kennedy Boulevard
11 Floor
Philadelphia, PA 19102

COURT OF COMMON PLEAS

PHILADELPHIA COUNTY

November Term 2019
No.: 003525

 

NOTICE OF REMOVAL

To the Honorable Judges of the United States District Court for the Eastern District of

Pennsylvania.

Pursuant to 28 U.S.C. § 1441, City of Philadelphia, Honorable James Kenney, David Perri,
Commissioner of the Department of Licenses and Inspections (hereinafter “petitioners”) through their
counsel, Jonathan Cooper, Deputy City Solicitor, respectfully petition for the removal of this
action to the United States District Court for the Eastern District of Pennsylvania. In support

thereof, defendants state the following:

1. In November 2019, plaintiff initiated this action by a Complaint in the Court of

Common Pleas, November Term, 2019; No. 003525. (Exhibit A - Complaint).

2. On December 4, 2019 said Complaint was served on Petitioners at 1515 Arch Street,

14th Floor, Philadelphia, Pennsylvania.
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 6 of 37

3. Plaintiff alleges that on an unspecified date in 2019 he sustained damages when his
civil rights were violated by the defendants. (Exhibit A ).

4. This action may be removed to this Court pursuant to 42 U.S.C. § 1983 since
Plaintiff's Complaint contains allegations of violations of the plaintiff's Federal Civil Rights and
seeks relief under 42 U.S.C. § 1983. (Exhibit A)

Wherefore, petitioners, City of Philadelphia, Honorable James Kenney, David Perri,
Commissioner of the Department of Licenses and Inspections respectfully request that the captioned
Complaint be removed to the United States District Court for the Eastern District of
Pennsylvania.

Respectfully submitted,

Jonathan Cooper
Deputy City Solicitor

ZEZZa

athan Cooper
Deputy City Solicitor
Attorney I.D. No. 316374
1515 Arch Street, 14" Floor
Philadelphia, PA 19102

215-683-5448
Date: [d/| M4
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 7 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Anat Madar : COURT OF COMMON PLEAS
2010 Terwood Road :

Huntingdon Valley, PA 19006 : PHILADELPHIA COUNTY
vs.

City of Philadelphia :
clo City of Philadelphia Law Department : November Term 2019

1515 Arch Street, 17 Floor : No.: 003525
Philadelphia, PA 19102 :
and

Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107
and
David Perri
Commissioner of the Department of
Licenses and Inspections
1401 John F. Kennedy Boulevard
11 Floor
Philadelphia, PA 19102

 

NOTICE OF FILING OF REMOVAL

TO: Andrew L. Miller, Esquire
15 St. Asaph’s Rd.
Bala Cynwyd, PA 19004

PLEASE TAKE NOTICE THAT on December 20, 2019 defendants, City of Philadelphia,
Honorable James Kenney, David Perri, Commissioner of the Department of Licenses and Inspections

filed, in the office of the Clerk of the United States District Court for the Eastern District of

Pennsylvania a verified Notice of Removal.
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 8 of 37

A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk
of the Court of Common Pleas of Philadelphia County, pursuant to Title 28, United States Code,
Section 1441.

nathan Cooper
~~ Deputy City Solicitor
Attorney I.D. No. 316374
1515 Arch Street, 14" Floor
Philadelphia, PA 19102
215-683-5448
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 9 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Anat Madar
2010 Terwood Road
Huntingdon Valley, PA 19006

VS.

City of Philadelphia

c/o City of Philadelphia Law Department :

1515 Arch Street, 17" Floor
Philadelphia, PA 19102

and
Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107

and
David Perri
Commissioner of the Department of
Licenses and Inspections
1401 John F. Kennedy Boulevard
11" Floor
Philadelphia, PA 19102

COURT OF COMMON PLEAS

PHILADELPHIA COUNTY

November Term 2019
No.: 003525

 

NOTICE OF FILING OF NOTICE OF REMOVAL

Pursuant to 28 U.S.C. § 1441, Defendants, City of Philadelphia, Honorable James Kenney,
David Perri, Commissioner of the Department of Licenses and Inspections (collectively, the
“Removing Defendants”), by and through undersigned counsel, hereby give notice that they have

filed in the United States District court for the Eastern District of Pennsylvania the attached Notice

of Removal (without exhibits) of the above-captioned action.

Pursuant to 42 U.S.C. § 1441, the filing of this Notice effects the removal of this action to

the federal court, and this Court is directed to “proceed no further unless and until the case is

remanded.” 42 U.S.C. § 1441.
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 10 of 37

Respectfully submitted,

JOnathaty Cooper, Esquire
XD City Solicitor
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 11 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Anat Madar : COURT OF COMMON PLEAS
2010 Terwood Road :

Huntingdon Valley, PA 19006 : PHILADELPHIA COUNTY
vs.

City of Philadelphia :
c/o City of Philadelphia Law Department : November Term 2019

1515 Arch Street, 17 Floor : No.: 003525
Philadelphia, PA 19102 :
and

Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107
and
David Perri
Commissioner of the Department of
Licenses and Inspections
1401 John F. Kennedy Boulevard
11" Floor
Philadelphia, PA 19102

 

CERTIFICATE OF SERVICE

I, Jonathan Cooper, Deputy City Solicitor, do hereby certify that a true and correct copy
of the attached Notice of Removal has been served upon the following by First Class Mail,
postpaid, on the date indicated below:

TO: Andrew L. Miller ,Esquire
15 St. Asaph’s Road

Bala Cynwyd, PA 19004 LEG

Aonathan Cooper
Deputy City Solicitor
Attorney I.D. No. 316374
1515 Arch Street, 14" Floor

Philadelphia, PA 19102
P. / [ i [4 215-683-5448
Date:
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 12 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Anat Madar : COURT OF COMMON PLEAS
2010 Terwood Road :

Huntingdon Valley, PA 19006 : PHILADELPHIA COUNTY
vs.

City of Philadelphia :
clo City of Philadelphia Law Department : November Term 2019

1515 Arch Street, 17'* Floor : No.: 003525
Philadelphia, PA 19102 :
and

Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107
and
David Perri
Commissioner of the Department of
Licenses and Inspections
1401 John F. Kennedy Boulevard
11" Floor
Philadelphia, PA 19102

 

CERTIFICATE OF SERVICE

I, Jonathan Cooper, Deputy City Solicitor, do hereby certify that a true and correct copy
of the attached Notice of Removal has been served upon the following by First Class Mail,
postpaid, on the date indicated below:

TO: Piayon Lassanah, Esquire

1333 Chestnut Street
Philadelphia, PA 19147 LZ EC

onathan GEL,
ina City Solicitor
Attorney I.D. No. 316374
1515 Arch Street, 14 Floor
Philadelphia, PA 19102

Date: 2/6/14 215-683-5448
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 13 of 37

Exhibit “A”
: 2 \Cese 79 QvegRds4 MSS" Document 1 Filed 12/20/19 Page 14 g($3 /7 &

Cuurt of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

 

For Prothonotary Use Only (Docket Number)

 

 

NOVEMBER 2019

E-Filing Number. 1911059671

O003S25

 

PLAINTIFF'S NAME DEFENDANT'S NAME
ANAT MADAR CITY OF PHILADELPHIA o|c
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS

 

2010 TERWOOD ROAD
HUNTINGDON VALLEY PA 19006

QO LAW DEPARTMENT 1515 ARCH STREET, 17TH FLOOR

PHILADELPHIA PA 19102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
JAMES KENNEY
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
1501 MARKET STREET, ROOM 215 CITY HALL
PHILADELPHIA PA 19107
PLAINTIFF'S NAME DEFENDANT'S NAME
DAVID PERRI
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
1401 JFK BOULEVARD 11TH FLOOR
PHILADELPHIA PA 19102
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
1 3 bra Complaint (J Petition Action DC Notice of Appeal
(2) writ of Summons’ © E] Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS
oO CO Arbitration > [1 Mass Tort 1) commerce C1 Settlement
$50,000.00 or less Bd Jury (7 Savings Action ~ Minor Court Appeal 0D Minors
EX) More than $50,000.00 CD Non-Jury CE) Petition Oo Statutory Appeals C wyp/Survival
C1 other: : ;
CASE TYPE AND CODE
30 - REAL PROPERTY - OTHER
STATUTORY BASIS FOR CAUSE OF ACTION
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) FILED IS CASE SUBJECT TO
PRO PAROTHY COORDINATION ORDER?
YES NO
A. SILIGRINI
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: ANAT _MADAR
Papers may be served at the address set forth below.
NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY ADDRESS
ANDREW L. MILLER 15 ST. ASAPH'S RD
BALA CYNWYD PA 19004
PHONE NUMBER FAX NUMBER
(610) 617-1776 (610) 664-9435
SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS
55994 amiller@amillerlaw.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED
ANDREW MILLER Tuesday, November 26, 2019, 01:54 pm

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 15 of 37 5

Andrew L. Miller & Associates, P.C.
By: Andrew L. Miller. Esquire
Attorney I.D. #55994

15 St. Asaph’s Road

Bala Cynwyd, PA T9004

(610) 617-1776

 

Anat Madar
2010 Terwood Road
Huntingdon Valley, PA 19006

VS.

City of Philadelphia

c/o City of Philadelphia Law Department:

1515 Arch Street, 17" Floor
Philadelphia, PA 19102
and
Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia, PA 19107
and
David Perri
Commissioner of the Department of
Licenses and Inspections
City of Philadelphia
1401 John F. Kennedy Boulevard
11" Floor
Philadelphia, PA 19102

 

/ Ss
Piled aha Abe Sstet! ‘by the
MAJOR JURY MATT | Records
Ss Pm

ASSESSMENT OF D
HEARING REQUIRED

 

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

NOTICE

You have been sued in court. If you wish to defend against the claims set forth in the following pages, you
must take action within twenty (20) days after this complaint and notice are served, by entering a written
appearance personally or by attorney and filing in writing with the court your defenses or objections to the
claims set forth against you. You are warned that if you fail to do so the case may proceed without you and
a judgment may be entered against you by the court without further notice for any money claimed in the
complaint or for any other claim or relief requested by the plaintiff. You may lose money or property or

other rights important to you.

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 16 of 37

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER (OR CANNOT AFFORD ONE), GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER. IF YOU
CANNOT AFFORD TO HIRE A LAWYER. THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH
INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
PERSONS AT A REDUCED FEE OR NO FEE.

 

Philadelphia Bar Association
Lawyer Referral and Information Center
One Reading Center
Philadelphia, PA 19107
Telephone 215-238-6333/ TTY 215-451-6197

NOTICIA

Le han demandado en corte. Si usted quiere defenderse contra las demandas nombradas en las paginas
siguientes, tiene viente (20) dias a partir de recibir esta demanda y notificacion para entablar personalmente
© por un abogado una comparecencia escrita y tambien para entablar con la corte en forma escrita sus
defensas y objeciones a las demandas contra usted. Sea advisado que si usted no se defiende, el caso puede
continuar sin usted y la corte puede incorporar un juicio contra usted sin previo aviso para conseguir el
dinero demandado en el pleito o para conseguir cualquier otra demanda o alivio solicitados por el
demandante. Usted puede perder dinero o propiedad u otros derechos importantes para usted.

USTED DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO INMEDIATAMENTE. SI USTED
NO TIENE ABOGADO (0 NO TIENE DINERO SUFICIENTE PARA PAGAR A UN ABOGADO),
VAYA EN PERSONA O LLAME POR TELEFONO LA OFICINA NOMBRADA ABAJO PARA
AVERIGUAR DONDE SE PUEDE CONSEGUIR ASSISTENCIA LEGAL. ESTA OFICINA PUEDE
PROPORCIONARLE LA INFORMACION SOBRE CONTRATAR A UN ABOGADO.

 

Sl] USTED NO TIENE DINERO SUFICIENTE PARA PAGAR A UN ABOGADO, ESTA OFICINA
PUEDE PROPORCIONARLE INFORMACION SOBRE AGENCIAS QUE OFRECEN SERVICIOS
LEGALES A PERSONAS QUE CUMPLEN LOS REQUISITOS PARA UN HONORARIO REDUCIDO
O NINGUN HONORARIO.

Philadelphia Bar Association
Lawyer Referral and Information Center
One Reading Center
Philadelphia, PA 19107
Telephone 215-238-6333/ TTY 215-451-6197

Case ID; 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 17 of 37

Andrew L. Miller & Associates, P.C.
By: Andrew L. Miller, Esquire
Attorney 1.D. #55994

15 St. Asaph’s Road

Bala Cynwyd, PA 19004

(610) 617-1776

 

Anat Madar

2010 Terwood Road

Huntingdon Valley, PA 19006
vs.

City of Philadelphia

c/o City of Philadelphia Law Department:

1515 Arch Street, 17" Floor
Philadelphia, PA 19102

and
Honorable James Kenney
Mayor of the City of Philadelphia
Room 215, City Hall
1501 Market Street
Philadelphia-PA 19107

and
David Perri
Commissioner of the Department of
Licenses and Inspections
City of Philadelphia
1401 John F. Kennedy Boulevard
11% Floor
Philadelphia, PA 19102

 

MAJOR JURY MATTER
ASSESSMENT OF DAMAGES
HEARING REQUIRED

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

COMPLAINT

Plaintiff Anat Madar, by and through her attorney, Andrew L. Miller, Esquire,

brings this action against Defendants City of Philadelphia, Honorable James Kenney,

Mayor of the City of Philadelphia, and David Perri, as Commissioner of the Department

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 18 of 37

of Licenses and Inspections of the City of Philadelphia and, in support thereof, states the
following:

1. Plaintiff Anat Madar is an adult individual with an address at 2010
Terwood Road, Huntingdon Valley, PA 19006.

2. Defendant City of Philadelphia is a city of the first class under the laws of
the Commonwealth of Pennsylvania with an address c/o City of Philadelphia Law
Department, 1515 Arch Street, 17" Floor, Philadelphia, PA 19102.

3. Defendant Honorable James Kenney is the Mayor of the City of
Philadelphia and is named as a defendant only in his official capacity and not personally.
His address is Room 215, City Hall, 1501 Market Street, Philadelphia, PA 19107. As
Mayor, Mr. Kenney is responsible for the general direction and oversight of the
departments and agencies of the City of Philadelphia, including the Department of
Licenses and Inspections.

4. Defendant David Perri is the Commissioner of the Department of Licenses
and Inspections of the City of Philadelphia (“L&I”) and is named as a defendant only in
his official capacity. His address is 1401 John F. Kennedy Boulevard, 11" Floor,
Philadelphia, PA 19102. As director, Mr. Perri is responsible for the direction and
oversight of L&I and its employees, agents and contractors.

5. At all times relevant hereto, Defendants acted under color of Jaw in their
capacity as state actors.

6. At all times relevant hereto, Plaintiff was and is the owner of certain real

property located in the city and county of Philadelphia with an address of 5025 Reno

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 19 of 37

Street (the “Property”). Plaintiff obtained title to the Property by deed from the Sheriff of
Philadelphia County dated April 23, 2019 and recorded in the Philadelphia Department of
Records on May 3. 2019. at Document I.D. No. 53507626. A true and correct copy of
Plaintiff's deed is attached hereto as Exhibit “A”.

7. The Property was sold at the suit of the City of Philadelphia to collect
unpaid taxes.

8. When Plaintiff purchased the Property at Sheriffs Sale held on March 12,
2019, it was improved with a single-family dwelling house. The house was in
structurally sound condition.

9. Plaintiff is in the business of purchasing and renovating properties and she
purchased the Property with the intent of renovating the dwelling house and leasing or
selling the improved Property, for profit.

10. After purchasing the Property, Plaintiff took possession of and secured the
dwelling house.

11. Shortly after Plaintiff purchased and took possession of the Property, the
exact date of which is not currently known, Defendant City of Philadelphia, acting by and
through its agents, servants, employees or contractors, within the course and scope of
their employment, agency or duties, without any notice or warning to Plaintiff, without
justification or cause, and without Plaintiffs permission, demolished the dwelling house
located on the Property.

12. Based on knowledge, information and belief, Plaintiff avers that the person

or persons who demolished the dwelling house were employees, agents or contractors of

Case 1D: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 20 of 37

L&I and were acting upon the direction and instruction of that department and its
Commissioner, David Perri.

13. Asaresult of the wrongful demolition of the dwelling house, Plaintiff has
suffered damages, including diminishment in the fair market value of the Property, loss
of the use and benefits of the Property, additional carrying costs, additional costs to
replace the house, and the loss of income and profits anticipated from the improved
property.

14. By letter dated June 11. 2019, Plaintiff, through her counsel, gave
Defendant City of Philadelphia notice of her claim. A true and correct copy of that letter
is attached hereto as Exhibit “B”.

COUNT I
TRESPASS

15. Plaintiff incorporates the preceding averments of the Complaint as if set
forth at length.

16. At all times relevant, Plaintiff was in possession and control of the Property
and was its lawful owner.

17. The actions of the Defendants, by and through their agents, servants,
employees or contractors, acting upon the direction of Defendants, in intentionally
entering upon the Property and demolishing the dwelling house, were without authority,
justification, privilege or right, and were in derogation of the rights of Plaintiff.

18. The actions of the Defendants, as aforesaid, constituted a trespass upon

Plaintiff's Property.

Case 1D: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 21 of 37

19.  Asaresult, Plaintiff has suffered damages as aforesaid.

WHEREFORE, Plaintiff Anat Madar requests that this Court enter judgment in
her favor and against Defendants in an amount in excess of Fifty Thousand ($50,000.00)
Dollars, plus interest, costs and attorney’s fees as permitted by law. and grant such other
and further relief as this Court deems just.

COUNT II
NEGLIGENCE

20. Plaintiff incorporates by reference the preceding averments of this
Complaint as it set forth at length.
21. Defendants were negligent and careless in the following:

a. Ordering the demolition of the dwelling house where it was secure
and posed no harm or threat of harm to individuals or the communily;

b. Failing to take reasonable steps to determine whether the dwelling
house constituted a harm or threat of harm to individuals or the community before
ordering its demolition;

Cc. Failing to give notice to the Plaintiff, as owner of the Property,
before entering onto the Property and demolishing the house;

d. Failing to give notice to Plaintiff of Defendants’ intention to
demolish the house, despite the fact that Plaintiff's ownership of the Property and the
address of Plaintiff is a matter of public record;

e. Failing to post the Property with notice of Defendants” intention to

demolish the Property;

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 22 of 37

f. Failing otherwise to take reasonable efforts to contact and give
notice to Plaintiff of their intention to demolish the house, especially since Defendants
knew or should have known that a new owner had recently purchased the Property;

g. Demolishing the house where the structure was sound, stable and
secure and did not present any threat to the public health or safety;

h. Trespassing on the Property and demolishing the house without the

consent of the Plaintiff:

i. Failing to warn Sheriff's sale bidders of an intention to demolish the ~
Structure;

J. Violating applicable laws, statutes and ordinances;

k. Failing to follow established procedures and protocols; and

1. Acting in an otherwise negligent and careless manner under the
circumstances.

22. Asa direct result of the negligence and carelessness of Defendants, Plaintiff
has suffered damages as aforesaid.

WHEREFORE, Plaintiff Anat Madar requests that this Court enter judgment in
her favor and against Defendants in an amount.in excess of Fifty Thousand ($50,000.00)
Dollars, plus interest, costs and attorney’s fees as permitted by law, and grant such other

and further relief as this Court deems just.

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 23 of 37

COUNT Il
VIOLATION OF DUE PROCESS AND EQUAL PROTECTION OF LAW

23. Plaintiff incorporates by reference the preceding averments of this
Complaint as if set forth at length.

24. The actions of the Defendants in ordering, authorizing and demolishing the
dwelling house, which was structurally sound and presented no danger to the public,
without notice to Plaintiff, the property’s owner, were arbitrary, capricious and contrary
to law and violated Plaintiff's rights to due process and equal protection of law under the
Pennsylvania Constitution and the United States Constitution.

25. The actions of Defendants in ordering, authorizing and demolishing the
dwelling house without providing Plaintiff with notice and opportunity to contest the
demolition were arbitrary, capricious and contrary to law and violated Plaintiff's rights to
due process and equal protection of laws under the Pennsylvania Constitution and the
United States Constitution.

26. The actions of Defendants as aforesaid have effected a taking of Plaintiff's
property without just compensation in violation of rights guaranteed by the Pennsylvania
and United States Constitutions.

27. Asaresult of Defendants’ actions in violation of law, Plaintiff has suffered
damages as aforesaid.

WHEREFORE, Plaintiff Anat Madar requests that this Court enter judgment in

her favor and against Defendants in an amount in excess of Fifty Thousand ($50,000.00)

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 24 of 37

Dollars, plus interest, costs and attorney’s fees as permitted by Jaw, and such other and
further relief as this Court deems just.

COUNT IV
TAKING

28. Plaintiff incorporates by reference the preceding averments of the
Complaint as if set forth at length.

29. The actions of Defendants in ordering, authorizing and demolishing the
dwelling house without notice or permission of Plaintiff, and without opportunity for
prior hearing, constitute a de facto taking of Plaintiff's property for public use.

30. Pursuant to the United States Constitution, the Pennsylvania Constitution,
especially Article ], Section 10 thereof, and the Pennsylvania Eminent Domain Code,
2006 May 4, P.L. 112, No. 23, as amended (26 Pa. C.S.A. § 101, et seq.), Plaintiff is
entitled to just compensation for the property interests so taking together with such other
compensation and damages as are provided by the Eminent Domain Code and applicable
law.

WHEREFORE, Plaintiff Anat Madar requests that this Honorable Court determine
that the actions of Defendants constitute a taking of Plaintiff's property and order that
Defendants pay just compensation and award such other damages and compensation as
are provided by the Pennsylvania Eminent Domain Code and by applicable law, and

grant such other and further relief as this Court deems just.

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 25 of 37

COUNT V
ACTION PURSUANT TO 42 U.S.C. § 1983

31. Plaintiff incorporates by reference the preceding averments of the
Complaint as if set forth at length.

32.  420U.S.C. § 1983 provides in pertinent part:

Every person who, under color of any statute, ordinance,
regulation, custom or usage, of any state . . . subjects or
causes to be subjected, any citizen of the United States . . . to
the deprivation of any rights, privileges or immunities secured
by the Constitution and law, shall be liable to the party
injured in an action at law, suit in equity, or other proper
proceeding for redress . . .

33. Defendants City of Philadelphia, James Kenney and David Perri are
“persons” within the meaning of 42 U.S.C. § 1983.

34. Plaintiff is a “citizen of the United States” within the meaning of 42 U.S.C.
§ 1983.

35. Defendants City of Philadelphia, James Kenney and David Perri are liable
to Plaintiff for damages for depriving it of its rights secured by the Constitution and law,
including but not limited to, its rights to due process and equal protection of laws and its
right not to be deprived of property without due process of law.

WHEREFORE, Plaintiff Anat Madar requests that this Court enter judgment in its
favor and against Defendants in an amount in excess of Fifty Thousand ($50,000.00)

Dollars, plus interest and costs, and award her attorney’s fees, and grant such other and

further relief as this Court deems just.

Case ID: 1911063525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 26 of 37

“}
Andrew L. Miller assopiates, P.C.
By: f

Andrew L. Miller, Esquire
Attorney for Plaintiff Anat Madar

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 27 of 37

VERIFICATION
1, Anat Madar, say that the facts and information set forth in the within Complaint
are true and correct to the best of my knowledge, information and belief and that this
Verification is made in accordance with the provisions of 18 Pa. C.S.A. § 4904 relating to

unsworn falsification lo authorities.

Date:_[{ [2. [ly | a

Anat Madar oe

Case ID: 191103525
Case 2:19-cv-06033-MSG Document 1

Filed 12/20/19 Page 28 of 37

oR <uawap,
f Ore hap \

Filed (and abee, tested’ iby the

office|ah judi Records
26 ABER pis? pm

*

 
   
 

EXHIBIT A

Case [D:,19110

035
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 29 of 37

eRecorded in Philadelphia PA Doc Id: 53507626
05/03/2019 12:05PM Page1of6é Rec Fee: $256.75
Receipt#: 19-42519

Records Department Doc Code; DS

State RTT: $104.03 Local RTT: $341.01

 

1902-4086

Know all Men by these Presents

THAT f, Jewell Williams, Sheriff of the Councp of Philadelphia in the Commonwealth of Pennsylvania, for
and in consideration of the sum of TWELVE THOUSAND ONE HUNDRED AND XX / 100 [$12,100.00/

dollars, to me in hand paid, do hereby grant and convey to ANAT MADAR .

DESCRIPTION

BRT#: 441306700
Premises Being: 5025 RENO ST, PHILADELPHIA, PA 19139-1647

SEE ATTACHED LEGAL DESCRIPTION

 

 

 

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 30 of 37

53507626 Page 20f6 05/03/2019 12:05 PM

 

 

The same having been suld, on the 21st day of Murch Anny Domini Two Thousand Nineteen, after due advertisement,
accoriing to the law, under and by virtue of a Writ of Execution/DECREE issued out of the Court af Common Pleas as of

July Term, Two Thousand Fourteen Number TU020 as the suit oft

CITY OF PHILADELPHIA
VS.

NORMAN KENNETH JONES, SR. (A/K/A NORMAN JONES) AND DELORES JONES

In witness whereof, ] have hereunto affixed my signature this 23rd day of April Anno Domini Two

Thousand Nineteen.

SEALED AND DELIVERED
IN THE PRESENCE OF:

Jens HniasD Jewell Williams, SHERIFF

 

 

 

Witness BY
Richard Tyer Goegot Ga Ye egpieoble
L
Witness Joseph C. Vignola, Undershenif

 

 

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 31 of 37

53507626 Page 3of6 05/03/2019 12:05 PM

 

Commonwealth of Pennsylvania

County of Philadelphia

On this, the 23 Apr 2019, before me, the undersigned Officer, personally appeared JEWELL WILLIAMS, BY
HIS/HER UNDERSHERIFF JOSEPH C. VIGNOLA, Sheriff of the County of Philadelphia, known to me (or
satisfactorily proven) to be the person described in the foregoing instrument, and acknowledged that he/she
executed the same in the capacity therein stated and for the purposes therein contained.

in Witness Whereof, | hereunto set my hand and official seal.

Seren J bude

Office of Judicial Records
Steven J. Watko, Deputy Director

 

 

 

 

 

 

 

 

 

 

5S S
g 3 ze
s ’ oa. Ses
F 2 |33 3
2 z mea dies
5 3 “@ a> 2 &
e = = SE ¢ Bs
— e eS & @ ww
5 ae Pa 2 4
on ef 8 PAD
g §4 s& 252
ga< Os $2 ee
—_ on
Bas 2% Saag
Cie BeBs
w. o be ow
S 2.3") &
(fea S#EgESE
i t AOFeCAAA
am
ays a fara) z
& |S x < ra
a| Tv
| zo & 2
“
oO
5 es 8
o3% > = s Z
ZZ Pe = Zz =
awe 2 "> we
ste LY = S :
ase vo eS 2 Ay wn
iy SB 2
», a
a  §6 :
~
BF 28 :
a “Oo 2 |g
5 82 e 8
ZO = _ te |
eo °o & Ss] wo She
= = & Aa | 2 |&
O < 23 7}g Wyo
- - E ob fk
io 2A O Ale
58\8\2 le
eOlal= §|¢
: BxI2/s 2/8
a aila|s = |S
3 ZElEls sg
fe iS —
—— —————__--_________{}- ___ - —————— 4 sth 243
9 Ealtlo Biz

 

 

 

Case ll: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 32 of 37

REV-183 EX (2-15)

  

 

 

 

 

Be 53507626 Pag¢ 4 of REQGQRDERN'S 1285 OMLY
ae pennsylvania REALTY TRANSFER TAX ‘ae Tax Paid
GAY) cemermen oF evenve STATEMENT OF VALUE [sims

Bureau of Individual Taxes Page Number

Herebuatpariigoets See reverse for instructions. Dale Recorded

 

 

Complete each section and file In duplicate with Recorder of Deeds when (1) the full value/consideration Is not set forth In the deed, (2)
the deed is without consideration or by gift. or (3) a tax exemption is claimed. If more space is needed, please attach additional sheets.

A Statement of Value (SOV) Is not required if the transfer Is wholly exempt from tax based on family relattonship or public utillty
easement. However, it ls recommended that a SOV accompany all documents filed for recording.

 

A. CORRESPONDENT - All Inquiries may be directed to the following person:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Telephone Number
Sheriff of the County of Philadelphia (215) 686-3530
Mailing Address Clty State ZIP Coce
Land Title Building 100 South Broad Street 5th Floor Philadelphia PA |19110
B. TRANSFER DATA Date of Acceptance of Document

GrantorsyLessors) Grantee(sVLessee(s)

Jewell Williams, Sheriff ANAT MADAR

Maing Address Mazaing Address

Land Title Building 100 South Broad Street Sth Floor — [2010 TERWOOD RD

City Stale ziP Code City State | ZIP Code
Philadelphia PA {19110 HUNTINGDON VY PA | 19006
Cc. REAL ESTATE LOCATION

Slreel Address Clty, Township, Borough

5025 RENO ST PHILADELPHIA

County School District Tax Parce] Number

Philadelphia 441306700

 

D. VALUATION DATA
Was transaction part of an assignment or relocation? [TY [JN

 

 

 

 

t. Actual Cash Consideration 2, Other Consideration 3. Total Consideration
$12,100.00 + $0.00 = $12,100.00
4, County Assessed Value 5. Common Level Ratlo Factor 8. Computed Value
$10,300.00 x 1.01 = $10,403.00
E. EXEMPTION DATA - Refer to instructions for exemption status. .
ta. Amount of Exemption Claimed 1b. Parcantage of Grantor's Interest In Real Estate ic. Percentage of Grantor's Interest Conveyed

 

 

 

2. Check Appropriate Box Below for Exemption Claimed.
L] Will or intestate succession.

 

(Name of Descendant) (Estate Fle Number)
Transfer to a trust. (Attach complete copy of trust agreement identifying all beneficiaries.)
Transfer from a trust. Date of transfer into trust
If trust was amended attach a copy of original and amended trust
Transfer between principal and agent/straw party. (Attach complete copy of agency/straw party agreement.)

Transfers to the commonwealth, the U.S. and instrumentalities by gift, dedication, condemnation orin lieu of
condemnation. (if condemnation or in lieu of condemnation, attach copy of resolution.)

 

Transfer from mortgagor to a holder of a mortgage in default. (Attach copy of mortgage and note/assignment.)
Corrective or confirmatory deed. (Attach complete copy of the deed to be corrected or confirmed.)

Statutory corporate consolidation, merger or division. (Attach copy of articles.)

Other (Please explain exemption claimed.)

Oooo oof OO

 

 

Under penalties of law or ordinance, | declare that { have examined this Statement, including accompanying information, and
to the best of my knowledge and belief, itis true, correct and complete.

Signature of Correspondent or Responsible Party Date
Stephanie Cruz 04/23/2019

FAILURE TO COMPLETE THIS FORM PROPERLY OR ATTACH REQUESTED DOCUMENTATION MAY RESULT :
IN THE RECORDER’S REFUSAL TO RECORD THE DEED. ase 119.,191103525

 
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 33 of 37 a

53507626 Page 5of6 05/03/2019 12:05 PM

 

 

 

 

BOOK NO PAGE NO
PHILADELPHIA REAL ESTATE
TRANSFER TAX CERTIFICATION DATE RECORDED
CITY TAX PAID

 

 

Compiete each section and file In duplicate with Recorder of Deeds when (1) the full consideration/value Isfis not set forth In the deed, (2) when the deed Is
with consideration, or by gift, or (3) a tax exemption is claimed. if more space is needed, attach additional sheets).

A. CORRESPONDENT - Aff inquiries may be directed to the following person:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME [Gis os NUMBER,
Sheriff of the County of Philadelphia (215) 686-3530
STREET ADDRESS City STATE @P CODE
i id Sth E Philadelphia PA 19110
8. TRANFER DATA DATE OF ACCEPTANCE OF DOCUMENT:
| GRANTORISVLESSOR(G} G {SVLEOSEElS)
Jewell Willams, Sheriff ANAT MADAR
6 STREET ADORESS
Land Title Building100 South Broad Strect Sth Floor 2010 TERWOOD RD
TATE EP CODE z STAT iP co CITY STATE 2iP CODE
Philadelphia PA 19110 HUNTINGDON VY PA 19006
C. PROPERTY LOCATION
STREET ADDRESS CITY, TOWNSHIP. BOROUGH
5025 RENO ST PHILADELPHIA
COUNTY BCHOOL DISTRICT TAX PARCEL NUMBER
PHILADELPHIA | 441306700
D. VALUATION DATA
[7 ACTUAL CASH CONSIDERATION ——~—~S~*~SC*«&@Y~C2, OTHER CONSIDERATION 3, TOTAL CONSIDERATION
$12,100.00 + $0.00 = $12,100.00
4. COUNTY ASSESSED VALUE 5, COMMON LEVEL RATIO FACTOR 6. FAIR MARKET VALUE
$16.300.00 x 1,01 = $10,403.00

 

 

E. EXEMPTION DATA

1A. AMOUNT OF EXEMPTION 18. PERCENTAGE OF INTEREST CONVEYED
Transfer Tax: $445.04

2. Check Appropriate Box Below for Exemption Claimed

 

 

 

CO Will or intestate succession

 

(NAME OF DECEDENT) (ESTATE FILE NUMBER)
Transfer to Industrial Development Agency.

Transfer to agent or straw party. (Altach copy of agency/straw party agreement).

Transfer between principal and agent. (Atlach copy of agency/straw trust agreement). Tax paid prior deed $

Transfer to tha Commonwealth, the United States, and instrumentallties by gift, dedication, condemnation or in liu
of condemnation. (Attach copy of resolution).

Transfer from mortgagor to a holder of a mortgage in a default. Mortgage Book Number . Page Number
Morigagee (grantor) sald property to Mortgagor (grantee) (Attach copy of prior deed).

Corrective deed (Attach copy of the prior deed).

Dnoadacgcodso

Other (Please explain exemption claimed, if other than listed above.)

 

 

 

 

Under penalties of law or ordinance, | declare that I have examined this Statemem, uichuding accompanving fnformanon. and to the bese of
my kuwwledge and belief, it 1s true. correct aint complete.

 

SIGNATURE OF CORRESPONDENT OR, RESPONSIBLE PARTY DATE

Stephanie Cruz 4/23/2019

 

 

 

 

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 34 of 37

 

 

53507626 Page 6of6 05/0593 F205 AMOR (,

ATTACHED TO AND FORMING A PART OF TAX INFORMATION CERTIFICATE
Order Number: LTS 1943187
Client Number: 441306700

LEGAL DESCRIPTION:

ALL THAT CERTAIN Iot or piece of ground with the 2 story brick messuage or tenement thereon
erected.

SITUATE on the North side of Reno Street at the distance of 169 feet 11 1/2 inches Westward from the
West side of 50th Sweet in the 44th Ward of the City of Philadelphia.

CONTAINING in front or breadth on the said Reno Street 14 feet | inch and extending of that width in
length or depth Northward between parallel lines at right angles with the said Reno Street 51 feet 6 inches

to the middle of a certain 3 feet wide alley which extends Eastward and Westward from said 50th Street
to 51st Street.

BEING NO. 5025 Reno Street.

TOGETHER with the free and common use, right, liberty and privilege of the said alley as and for a
passageway and watercourse al all times hereafter, forever.

BEING the same premises which Mary Corcoran, Widow by Deed dated 7/23/1948 and recorded

7/26/1948 in Philadelphia County in Deed Book CJP 2096 page 425 conveyed unto Viola P. Baker
Widow her heirs and assigns, in fee.

FRONTAGE: 14.08'xS0'

Case ID: 1407T002(
Case 1D:,191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 35 of 37

  
 

Office pay
26 Nor pea 5 pm

EXHIBIT B

Case ID: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 36 of 37

LAW OFFICES
ANDREW L. MILLER
ANDREW L. MILLEN * & (G10) 617-1776
Dante S. COVAL. JK. ASSOCIATES FAX (6110) 664-9435

A PROFESSIONAL CORPORATION
* ADMITTED TO PRACTICE IN

PENNSYLVANIA AND NEW JERSEY 15 SY. ASAPH’S ROAD
BALA CYNWYD, PENNSYLVANIA 19004-2405

E-MAIL: ANILLER@AMIULLERLAW.COM

 

June 11, 2019

Via Certified Mail, RRR
and First Class Mail

City of Philadelphia
Risk Management

Tort Claims Notice
1515 Arch Street

14" Floor
Philadelphia, PA 19102

Re: MyClient: Anat Madar .-
Wrongful Demolition of 5025 Reno Street

Dear Sir or Madam:

Claim is hereby made against the City of Philadelphia for negligent demolition of the
property at the above address. My client purchased the property at Sheriff's sale on *
March 12, 2019. The property was subsequently torn down by the City of Philadelphia
without notice to my client and in violation of my client’s constitutional rights. Demand
is hereby made for compensation to my client for the value of the property. Please assign
this matter to the appropriate adjuster and have them contact me immediately.

Thank you.

Very sat

Andrew L Miller, Esquire
ALM: If
cc: Anat Madar

Case 1D: 191103525
Case 2:19-cv-06033-MSG Document1 Filed 12/20/19 Page 37 of 37

 

 

 
